Citation Nr: 0107383	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  99-04 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a back injury.


REPRESENTATION

Appellant represented by:	To be clarified.


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to May 
1966.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the issue on appeal.


REMAND

There has been a change in the law during the pendency of 
this appeal.  See, Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the requirement that the veteran submit a well-
grounded claim prior to development of the evidence and 
redefines the obligations of VA with respect to the duty to 
assist.

A remand is required in this case for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000).  In 
addition, because the RO has yet to consider whether any 
additional notification or development action is required 
under the new law, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran has also specifically put VA on notice of one 
physician who has medical records pertinent to his claim.  He 
has also provided the name and address of a former shipmate 
who he states was aware of his back problem.  The Board feels 
further evidence should be sought from those sources.

Furthermore, the veteran has submitted a VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative, which lists his representative as "The 
American Legion, c/o Alabama Dept. of Veteran's Affairs," in 
Box 3.  Pursuant to 38 U.S.C.A. § 7105(b)(2) (West 1991) and 
38 C.F.R. § 14.631(c)(1) (2000), not more than one recognized 
organization, attorney, or agent will be recognized at any 
one time in the prosecution of a claim.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran in 
order to determine whether he wants to be 
represented by The American Legion, or by 
the State of Alabama Department of 
Veterans Affairs.  The RO should request 
that the veteran complete and submit a VA 
Form 21-22, Appointment of Veterans 
Service Organization as Claimant's 
Representative, with one representative 
listed in Box 3.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for a back 
disability since his separation from 
service.  After securing the necessary 
release, the RO should obtain these 
records, to specifically include records 
from Dr. Robert D. Taylor.

3.  The RO should contact the former 
shipmate whose address the veteran has 
provided in a December 1998 letter and 
request that he provide a statement and 
submit any evidence he may have relevant 
to the veteran's claim.

4.  Following completion of the 
foregoing, the RO should review the issue 
on appeal, complying with all applicable 
notice and development requirements.  If 
the decision remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded the applicable 
period of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence, 
to ensure compliance with due process considerations, and to 
clarify the veteran's desire for representation.  If there is 
additional evidence which may be obtained or generated, the 
veteran has an obligation to obtain and submit that evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to cooperate with any requested development may have an 
adverse effect upon his claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994); see also 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, the VBA 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
 8.44-8.45, 38.02-38.03.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


